Citation Nr: 9933404	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  95-00 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina




THE ISSUES

1.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected duodenal ulcer.  

2.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected hemorrhoids.  

3.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected residual scar, excision of 
a pilonidal cyst.  




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1963 to December 
1967 and from April 1982 to October 1994.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a December 1994 rating decision of the 
RO.  

In June 1998, the Board remanded this matter for additional 
development of the record.  

It is noted that in its June 1998 decision, the Board 
undertook to review additional issues that had been discussed 
at the hearing before the undersigned Member of the Board, 
but which had not been certified as being on appeal.  These 
issues included those of service connection for a heart 
condition, leg lesion, skin growths, right knee disorder and 
right shoulder disorder and increased ratings for the 
service-connected left knee and left shoulder disorders.  In 
February 1999, the RO issued a rating action which addressed 
these additional issues.  

The veteran has not submitted a Notice of Disagreement and 
Substantive Appeal as to these issues; consequently, they are 
not considered to be before the Board for appellate review.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  At no time since November 1, 1994, has the veteran's 
service-connected duodenal ulcer been shown to have been 
demonstrated by more than mild impairment manifested by 
recurring symptoms once or twice yearly; moderate impairment 
manifested by recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration or 
continuous moderate manifestations has not been demonstrated.  

3.  At no time since November 1, 1994, has the veteran's 
service-connected hemorrhoid condition been shown to have 
been demonstrated by more than mild or moderate impairment; 
large or thrombotic hemorrhoids, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences have not 
been demonstrated.  

4.  At no time since November 1, 1994, has the veteran's 
service-connected pilonidal cyst condition been shown to have 
been demonstrated by a skin disability manifested by more 
than slight, if any, exfoliation, exudation or itching if on 
a nonexposed surface or small area; exfoliation, exudation or 
itching involving an exposed surface or extensive area has 
not been shown.  



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for the service-connected duodenal ulcer have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.7, 4.114 including Diagnostic Code 7305 
(1999).  

2.  The criteria for an initial compensable evaluation for 
the service-connected hemorrhoids have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 4.7, 4.114 including Diagnostic Code 7336 (1999)  

3.  The criteria for an initial compensable evaluation for 
the service-connected residual scar, excision of a pilonidal 
cyst have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 4.20, 4.118 
including Diagnostic Codes 7805, 7806 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  When a veteran 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).


I.  Background

In November 1994, the RO was in receipt of a claim of service 
connection for disability caused by ulcers and hemorrhoids 
among other things.  

In November 1994, the veteran was afforded a VA General 
Medical examination.  At that time, the veteran reported a 
history of ulcers dating back approximately two years.  He 
noted that he had been on Tagamet for the last two years with 
good relief, but that his stomach pain seemed to be getting 
worse, such that he was no longer able to use Motrin for his 
joint pain.  He also reported hemorrhoids that bleed 
approximately two weeks per month which he treated with 
Metamucil, stool softener and Tucks pads with minimal relief.  
In addition, the veteran reported a history of pilonidal cyst 
which had been drained approximately 10 years ago.  At the 
time of the examination, the veteran believed that he might 
have been developing a new cyst which was to be evaluated by 
a surgeon in the near future.  

The final assessment included the following:  Ulcers, most 
probably nonsteroidal induced gastritis, currently on Tagamet 
with relief; continuing hemorrhoids; and pilonidal cyst to be 
evaluated by surgery.  

In December 1994, the RO granted service connection for a 
duodenal ulcer, hemorrhoids and a scar, excision of pilonidal 
cyst, and assigned evaluations of 10 percent (ulcer) and no 
percent (hemorrhoids and scar, pilonidal cyst), effective on 
November 1, 1994.  The veteran appealed these initial ratings 
on the basis that the assigned ratings did not reflect the 
extent of his disability relative to these conditions.  

Subsequently, in September 1997, the veteran was afforded a 
VA examination of his rectum and anus which demonstrated 
evidence of hemorrhoids at 10:00 and 4:00 and a pilonidal 
cyst which was not draining.  The veteran further stated that 
the hemorrhoids bothered him most every day by bleeding and 
hurting.  He reported use of Preparation H and Tucks with 
relief.  It was also noted that the veteran had undergone 
upper and lower gastrointestinal studies with the diagnosis 
of a duodenal ulcer.  It was further reported that the 
veteran was initially placed on Tagamet with little relief 
and most recently on Prilosec with good relief of his chronic 
abdominal pain.  

At a VA dermatology examination conducted in November 1998, 
the veteran reported a history of pilonidal cyst in the 
gluteal cleft for the past fifteen years which drained a 
foul-smelling material on an intermittent basis.  According 
to the veteran, approximately once every month or two, he 
would develop pain and discomfort in the area between his 
buttocks accompanied by swelling and subsequent drainage of a 
purulent material.  It was noted that he had had the cyst 
surgically excised approximately 15 years ago, only to have 
it reoccur.  The examination revealed no evidence of 
swelling, pain or induration in the gluteal cleft.  
Furthermore, no definite sinus tract or drainage was noted.  
The final impression was that of pilonidal cyst, by history.  

VA examination for stomach, duodenum, and peritoneal 
adhesions was also conducted in November 1998.  At that time, 
the veteran reported that, if he went off Prilosec for even a 
day, he would experience severe burning epigastric pain 
requiring him to resume frequent use of Rolaids.  He stated 
that, prior to beginning Prilosec, he had epigastric pain 
that radiated into his chest, throat and "everywhere."  He 
noted, however, that, with the Prilosec, he experienced 
virtually no discomfort.  He was further indicated to be able 
to eat without nausea and vomiting and had no hematemesis or 
diarrhea.  With regard to his hemorrhoids, the veteran 
reported bleeding at least every six weeks and lasting 
several days, which he characterized as heavy.  He noted that 
the bleeding would soak through his clothes, but stated that 
there was very little discomfort associated with the 
bleeding.  He reported chronic use of Metamucil and stated 
that his stool does remain soft with it.  

The VA examination revealed mild epigastric tenderness 
subjectively, when asked.  In the final assessment, the 
examining physician opined that based on the veteran's 
history and physical examination, his gastrointestinal 
complaints were well controlled with Prilosec.  He further 
noted that it was likely that the veteran's current symptoms 
were due to gastroesophageal reflux disease rather than to an 
ulcer.  

With regard to his hemorrhoid condition, examination revealed 
evidence of a small, posterior hemorrhoid which was not 
thrombosed, inflamed or bleeding.  No fissures were 
demonstrated.  On palpation, there was also a small internal 
hemorrhoid, which was also palpable posteriorly.  This was 
nontender and soft.  Rectal examination provoked no bleeding, 
and there was no evidence of excessive redundant tissue about 
the anus.  


II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (1999).  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  


A.  Duodenal ulcer

The veteran's service-connected duodenal ulcer is evaluated 
as 10 percent disabling under the provisions of Diagnostic 
Code 7305 for mild impairment with recurring symptoms once or 
twice yearly.  A 20 percent evaluation is warranted for 
moderate impairment with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration or with continuous moderate manifestations.  A 40 
percent rating requires moderately severe impairment 
characterized as less than severe but with impairment of 
health manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 60 percent evaluation 
is for severe impairment with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  
38 C.F.R. § 4.114, Diagnostic Code 7305.  

Based on the evidence of record, the Board finds that the 
veteran's clinical picture has at no time since November 1, 
1994, demonstrated a level of impairment greater than mild 
disability characterized in Diagnostic Code 7305 as recurring 
symptoms once or twice yearly.  Significantly, VA examination 
findings in November 1994 and September 1997 found the 
veteran to achieve good relief from his symptoms with 
medication, Tagamet and Prilosec, respectively.  Furthermore, 
in November 1998, the veteran stated that he experienced 
virtually no discomfort with the use of Prilosec.  In 
addition, the examining physician opined that it was most 
likely that the veteran's current symptoms could be 
attributed to gastroesophageal reflux disease as opposed to 
an ulcer.  The veteran has not submitted evidence of moderate 
impairment due to duodenal ulcer with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration or with continuous moderate manifestations.  
Consequently, an initial rating in excess of 10 percent is 
not warranted in this case.  


B.  Hemorrhoids

The veteran's service-connected hemorrhoids are currently 
evaluated as noncompensably disabling under the provisions of 
Diagnostic Code 7336 for mild or moderate external or 
internal hemorrhoids.  A 10 percent evaluation requires the 
presence of large or thrombotic external or internal 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent evaluation is 
warranted for external or internal hemorrhoids accompanied by 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

The Board finds that the veteran's hemorrhoids have at no 
time since November 1, 1994, demonstrated a level of 
impairment greater than mild or moderate disability.  
Specifically, there is no medical evidence of record showing 
that the veteran suffers from "large or thrombotic" 
hemorrhoids which are "irreducible, with excessive redundant 
tissue evidencing frequent recurrences."  This being the 
case, the Board must find that an initial compensable rating 
is not warranted for the service-connected hemorrhoids.  


C.  Pilonidal Cyst

The veteran's service-connected residual scar, excision 
pilonidal cyst is evaluated as noncompensably disabling under 
the provisions of Diagnostic Code 7805 for scars, other, to 
be rated on limitation of function of part affected.  

In Butts v. Brown, 5 Vet. App. 532 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter referred to as the "Court") held that the 
selection of the proper diagnostic code is not a question of 
law subject to the de novo standard of review.  Accordingly, 
the Court held in Butts that, as VA and the Board possess 
specialized expertise in determining the application of a 
particular diagnostic code to a particular condition, their 
determination is due greater deference.  Indeed, the Court 
has also held that, although the reason for the change must 
be explained, the VA and the Board may change the diagnostic 
codes under which a disability or disabilities are evaluated.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

The Board finds that the veteran's pilonidal cyst condition 
is more appropriately rated by analogy under 38 C.F.R. 
§ 4.114, Diagnostic Code 7806, eczema, as the predominant and 
recurrent symptoms of the veteran's service-connected 
disorder involve ulceration, exudation, drainage, pain, and a 
repugnant odor.  Given these symptoms, the criteria of 38 
C.F.R. § 4.118, Diagnostic Code 7806, also should be 
addressed in rating the service-connected disability.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).  

Under Diagnostic Code 7806, a noncompensable evaluation is 
assigned for skin disability manifested by slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent evaluation requires exfoliation, 
exudation or itching involving an exposed surface or 
extensive area.  A 30 percent evaluation is warranted for 
constant exudation or itching, extensive lesions or marked 
disfigurement.  Finally, a 50 percent evaluation is assigned 
for ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptional 
repugnance.  

Based on a review of the evidence of record, the Board finds 
that at no time since November 1, 1994, has the veteran's 
pilonidal cyst condition been demonstrated by a level of 
impairment greater than slight disability.  Significantly, VA 
examination in November 1994 was essentially negative for the 
condition aside from the veteran's assertions, and while 
examination in September 1997 revealed evidence of a cyst, it 
was not draining at the time.  Finally, VA examination in 
November 1998 showed no evidence of swelling, pain or 
induration in the gluteal cleft or definite sinus tract or 
drainage.  The veteran has not submitted evidence of skin 
disability manifested by exfoliation, exudation or itching 
involving an exposed surface or extensive area.  
Consequently, an initial compensable rating is not warranted 
in this case.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disability as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  As described above, the preponderance of the 
evidence is against the veteran's claim for higher initial 
evaluations for his service-connected duodenal ulcer, 
hemorrhoids and pilonidal cyst condition.  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find the evidence is approximately balanced such 
as to warrant its application.  38 U.S.C.A. § 5107(b) (West 
1991).  


ORDER

An initial evaluation in excess of 10 percent for the 
service-connected duodenal ulcer pain is denied.  

An initial compensable evaluation for the service-connected 
hemorrhoids is denied.  

An initial compensable evaluation for the service-connected 
pilonidal cyst condition is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







